WiNsnow, J.
Wben a real-estate agent contracts to pro-•eure a purchaser for real estate upon commission it is not essential that be should himself bring tbe purchaser bodily to tbe owner of tbe real estate, but it is sufficient if through bis efforts a person is found within tbe time limited, or if no time is limited within a reasonable time, who comes to tbe owner within such time ready and willing to purchase tbe property at tbe required price. There was sufficient evidence to entitle "the jury to find- that tbe purchaser Kootz in tbe present case was procured through the efforts of tbe plaintiffs; indeed, there was sufficient evidence to sustain all the findings of the •special verdict.
No exceptions were reserved to the charge of the court, and the only ruling upon evidence which deserves special treatment will be briefly noticed. The defendants claimed that the sale to Kootz was in fact made through the efforts of one Place, and the defendant Hugo Koeffler was asked by his •counsel to state the circumstances under which the option was finally made to Mr. Kootz, and a general objection to the question was sustained. This was an erroneous ruling, because it was certainly competent for the defendants to show, if they could, the circumstances under which the sale was .actually made, as bearing upon the question as to who was the procuring cause of the sale. However, the facts concerning Mr. Place’s connection with the matter were afterwards quite fully ■testified to by Mr. Koeffler. He testified in effect that he first talked with Mr. Place about the property about the 6th of ‘October; that the price of $8,000 was definitely fixed when *317Mr. Place saw Mm on the 8th of October; that on the 9th or 10th of October Mr. Place told him that Mr. Kootz was the man who was going to buy the property, and requested that he make a thirty-day option to Kootz; that Place gave him a check for $300 to pay on the option; that he then executed the-option and dated it October 11th at Mr. Place’s request; and that the deed was made November 10th to Mr. Kootz. He also* admitted that, when he talked with Grieb in June, Grieb told him that he proposed to offer the property to Mr. Kootz. Thus the erroneous ruling seems to have been practically reversed,, the circumstances under which the option was made to Mr. Kootz were practically stated, and no suggestion was made that there were any further relevant facts. Such being the-situation, we hold that the error in the original ruling was-cured.
It is claimed that the evidence showed that the value of the-property had so materially increased between the first interview with the plaintiffs and the time of the sale that it was-the duty of the court as matter of law to hold that the plaintiffs’ agency contract was at an end before the sale to Kootz: was made, under the ruling in Wasweyler v. Martin, 18 Wis. 59, 46 N. W. 890. While there was some rather shadowy evidence of increase in value there was also evidence to the contrary, and the court would not have been justified in making-any such ruling. Furthermore, it appeared without dispute that the defendants knew when they made the option that Mr. Kootz was the man whom the plaintiffs proposed to secure as-a purchaser, and the jury found affirmatively that the defendants were not justified in assuming that the plaintiffs had abandoned the attempt to find a purchaser. Under these circumstances, the principle of the Wasweyler Case has little, if’ any, application.
By the GouH. — Judgment affirmed.